Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR l.114.  Applicant's submission filed on August 25, 2021 has been entered.
Status of Claims
Before entry of an Examiner’s Amendment, claims 1 and 5 were currently amended.  Claims 2-4 and 9 were original or previously presented.  Claims 6-8 and 10-16 were cancelled.  Claim 1 has a language or clarity-related issue that requires correction, and is thus amended herein by Examiner’s Amendment.  Claims 1-5 and 9 are pending and have been fully considered.  All claims are directed to a method.


Status of Previous Objections / Rejections
Examiner withdraws the previous 35 USC §112 and 35 USC §103 rejections in view of amendments to the claims, Applicant's remarks and a careful reconsideration of the pertinent objections/rejections.
Response to Amendment
Applicant amended the claims ostensibly in view of the prior Office Action and comments in an Advisory Action.  Additionally, Applicant has revised the scope of claim 1 by adding the limitation “when at least one of             
                ∆
            
        P membrane and             
                ∆
            
        P longitudinal reaches a predetermined value which is 10% higher than             
                ∆
            
        P longitudinal initial or             
                ∆
            
        P membrane initial.” 
Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 09/03/2021 and 09/17/2021.  All references were considered except for those lined through.  Examiner could not locate the Guibert et al. (US2016010389) reference.  It appears the stated number is erroneous since the number of digits (10) seems insufficient.
Please refer to the signed copies of the PTO-1449 forms attached herewith.
EXAMINER’S AMENDMENT
A claim amendment is necessary to address an informality or clarity issues in claim 1.  It appears the word “or” in line 24 should have been deleted.  Therefore, an examiner’s amendment to the record appears below.  Examiner was unable to obtain Authorization for this examiner’s amendment in a timely manner.  However, should the change be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendments to the Claims:
1. (Currently Amended) A method for cleaning a filtration system under operation, said filtration system comprising: 
a cross-flow filtration membrane having: 
	a feed side fed with a feed stream, 
a permeate side wherein a permeate stream is recovered and 
a retentate side wherein a retentate stream is recovered, 
a hydraulic circuit Cp being provided with a valve connecting the permeate side of said cross-flow filtration membrane to the feed side of said cross-flow filtration membrane, said hydraulic circuit Cp allowing recycling of a proportion of the permeate stream to the feed side of said cross-flow filtration membrane, 
said method comprising: 
measuring a difference in pressure between the feed side and the permeate side of the membrane,             
                ∆
            
        P membrane, and/or measuring a difference in pressure between the feed side and the retentate side of the membrane,             
                ∆
            
        P longitudinal, 
injecting an amount of a chemical product into the filtration system which is under operation directly in the hydraulic circuit Cp when at least one of             
                ∆
            
        P membrane and             
                ∆
            
        P longitudinal reaches a predetermined value which is 10% higher than             
                ∆
            
        P longitudinal initial or             
                ∆
            
        P membrane initial, 
setting a proportion of permeate stream [[or]] collected in the hydraulic circuit Cp that is recycled to the feed side of said cross-flow3Application No. 16/314,571 filtration membrane with the valve to enable 
Allowable Subject Matter
Claims 1-5 and 9 are allowed.  Independent claim 1 is outlined above.
The following is an examiner’s statement of reasons for allowance:  
With respect to the claims, with the latest amendment including the revised claim scope and the addressing of the prior claim objections and indefiniteness issues, the Office believes the prior art of record fails to disclose, singly or in combination, or to render obvious, all the limitations of the recited claims.  
Moreover, upon reconsideration of the entire application, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a method of cleaning an operating water filtration system with the claimed features substantially as described in the currently amended independent claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, Applicant may reach examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Hayden Brewster/
11/20/2021